DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	Examiner’s Note: The instant office action vacates the office action mailed on 03/03/2021 in order to add the 112 (f)/Sixth Paragraph interpretations below.

Response to Amendment
2.	This office action is in response to the amendments submitted by Applicant(s) on 01/26/2021.

Response to Arguments
I. Status of the Claims
3.	Claims 1-16 are still pending. 
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 11/01/2018 have been accepted.

II. Objections
6. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 103


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
10.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 1-16 are allowed. 

12.	The following is an examiner's statement of reasons for allowance: 

13. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a plurality of sensing plates operating in load mode that causes a capacitance changing with a distance from said at least one object of interest, said at least one object of interest being used as a second plate, and produces said plurality of capacitance-depending signals on a basis of said distances, wherein said sensing plates are small-sized with respect to sizes of said monitored space, 
determining a position of at least one object of interest inside said monitored space by inferring a plurality of distances of said sensing plates from said at least one object of interest on the basis of filtered signals acquired from the sensing plates that detected said at least one object of interest, and by combining said plurality of distances with positional data defining positions of said plurality of sensing plates in the monitored space.

	Claims 2-11 and 16 are allowed due to the fact that they further limit and depend on claim 1.

14. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a plurality of sensing plates operating in load mode that causes a capacitance changing with a distance from said at least one object of interest, said at least one object of interest being used as a second plate,  
determining a position of at least one object of interest inside said monitored space by inferring a plurality of distances of said sensing plates from said at least one object of interest on the basis of filtered signals acquired from the sensing plates that detected said at least one object of interest, and by combining said plurality of distances with positional data defining positions of said plurality of sensing plates in the monitored space.

15. 	Regarding claim 13,
wherein said sensing plates operating in load mode that causes a capacitance changing with a distance from said at least one object of interest, said at least one object of interest being used as a second plate, 
determining a position of at least one object of interest inside said monitored space by inferring a plurality of distances of said sensing plates from said at least one object of interest on the basis of filtered signals acquired from the sensing plates that detected said at least one object of interest, and by combining said plurality of distances with positional data defining positions of said plurality of sensing plates in the monitored space.

16. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein said sensing plates operating in load mode that causes a capacitance changing with a distance from said at least one object of interest, said at least one object of interest being used as a second plate.
a position determination phase, wherein a position of said at least one object of interest inside said monitored space is determined, by means of said central device, by inferring a plurality of distances of said sensing plates from said at least one object of interest on a basis of the filtered signals acquired from said sensing plates detecting said at least one object of interest, and by combining said plurality of distances with positional data defining positions of said plurality of sensing plates in the monitored space.

	Claim 15 is allowed due to the fact that it further limits and depends on claim 14.

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Stanley (Pub. No.: US 2003/0083795, which was provided in the previous office action) teaches an “An occupant detection system comprises first and second electric field sensors mounted in or 
b)	Pirogov (Pub. No.: US 2012/0268416, which was provided in the previous office action) teaches “A touch sense controller configured to be coupled to a touch sense array is disclosed. The touch sense controller includes programmable logic that includes programmable logic elements configured to manage measurement of capacitance associated with the touch sense array” (Abstract).
c)	Peterson (Pub. No.: US 2013/0038339, which was provided in the previous office action) teaches “A method and apparatus determine a plurality of regions, each of the plurality of regions having a detected change in capacitance value that meets or exceeds a threshold value. In an embodiment, the method and apparatus fit a shape to the plurality of regions and determine another region, the other region being within the fitted shape and not having the detected change in capacitance value that meets or exceeds the threshold value. The method and apparatus may assign an assigned change in capacitance value to the other region” (Abstract).

18.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite that the electronic components and measurement exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867